DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-23, in the reply filed on 11-04-2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-04-2022.

Drawings
The drawings are objected to because ¶ [0038] of the specification described reference number 206 as a “consolidation furnace”. However, Fig. 2 includes reference number 206 pointing at a small cylinder.  It is unclear if this cylinder is actually supposed to be the described consolidation furnace.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 208a, 208b, 208c pick point “A”, pick point B, 207b, 207c, 207d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adigrat ‘403 (US 2015/0329403 A1).
Regarding claim 12, Adigrat ‘403 teaches:
loading a porous preform (partially porous intermediate preforms 51]) into a preheater furnace (first heater 44, hot zone 45, Fig. 5; ¶ [0028], [0030], [0093]-[0094], [0106])
heating the porous preform in the preheater furnace to form a preheated preform, the preheated preform having an outer surface at a first temperature, the first temperature exceeding 1000°C (¶ [0034], [0093], [0105, [0106])
transferring the preheated preform from the preheater furnace to a consolidation furnace (second heater 47, hot zone 46, Fig. 5; ¶ [0032], [0033], [0093], [0107]).
Adigrat ‘403 is silent regarding the outer surface of the preheated preform cooling to a second temperature during the transferring, the transferring including inserting the preheated preform with the outer surface at the second temperature into the consolidation furnace, the second temperature being greater than room temperature and less than the first temperature.  However, Adigrat ‘403 illustrates that the preheater furnace and its respective heating zone (first heater 45 with hot zone 45, Fig. 5) are separated from the consolidation furnace and its heating zone (second heater 47, hot zone 46, Fig. 5), such that the porous preform is not directly exposed to any heaters in an intermediate zone during the transferring.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that in such an intermediate zone, the outer surface of the preheated preform would cool to some degree below the direct heating temperature in the preheater furnace, but greater than room temperature outside of the furnace.
Regarding claim 13, Adigrat ‘403 further teaches that the porous preform has a bulk density in the range from 0.35 g/cm3 - 0.70 g/cm3 (¶ [0115]).
Regarding claim 14, Adigrat ‘403 teaches that the preform has a soot density of about 0.5 g/cm3, which falls in the claimed range of 0.35 g/cm3 - 0.70 g/cm3 (¶ [0115]), which appears to be for all of the preform including the surface.  Adigrat ‘403 further teaches that the preheated preform is dehydrated, but not yet sintered or consolidated, and that it is in the consolidation zone that the preform shrinks, or densifies (¶ [0034], [0105]-[0108]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the preheated preform would remain at approximately the surface density as the original preform of about 0.5 g/cm3.
Regarding claim 15, Adigrat ‘403 further teaches the first temperature is less than 1200°C (¶ [0105]).
Regarding claims 16 and 17, Adigrat ‘403 is silent regarding the second temperature specifically.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to keep the second temperature greater than 600°C and less than the first temperature by less than 600°C so that the less energy is needed to bring the preform to the consolidation temperature in the consolidation zone.
Regarding claim 18, Adigrat ‘403 further teaches that the preheated preform has a temperature greater than 1000°C (¶ [0105]).  Adigrat ‘403 does not explicitly state that the temperature of the preheated preform is uniform.  However, Adigrat ‘403 teaches that preforms should be moved during heat treatment so as to uniformly expose the preforms to heat and the furnaces should produce uniform heat throughout (¶ [0035], [0090], [0092], [0110], [0114]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the method of Adigrat ‘403 for the preheated preform to have a uniform temperature.
Regarding claim 19, Adigrat ‘403 further teaches rotating the porous preform in the preheater furnace (¶ [0034], [0106], [0110]).
Regarding claim 20, Adigrat ‘403 further teaches sintering the preheated preform in the consolidation furnace (¶ [0107]).
Regarding claim 23, Adigrat ‘403 teaches transferring as described above, but is silent regarding a specific time of the transferring.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize a time of the transferring, such as less than 10 min, for the benefit of maintaining process efficiency.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adigrat ‘403 (US 2015/0329403 A1) in view of Berkey ‘485 (US 4,629,485).
Regarding claim 21, Adigrat ‘403 is silent regarding doping or drying the preheated preform in the consolidation furnace.  In analogous art of processing optical fiber preforms, Berkey ‘485 suggests doping a porous preform in a consolidation furnace (column 1, line 66-column 2, lines 11) for the benefit of modifying properties of the preform including zero dispersion wavelength, refractive index, and viscosity (column 1, lines 21-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adigrat ‘403 by doping the preheated preform in the consolidation furnace for the benefit of modifying properties of the preform including zero dispersion wavelength, refractive index, and viscosity, as suggested by Berkey ‘485.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adigrat ‘403 (US 2015/0329403 A1) in view of Harper ‘405.
Regarding claim 22, Adigrat ‘403 further teaches forming a consolidated preform from the preheated preform in the consolidation furnace (¶ [0107]-[0108]).  Adigrat ‘403 is silent regarding a bulk density of the consolidated preform.  In analogous art of processing optical fiber preforms, Harper ‘405 suggests that a fully densified silica soot-based preform has a bulk density of 2.2 g/cm3, which is greater than 1.9 g/cm3 (column 7, lines 16-17).  It is noted that Adigrat ‘403 also suggests a silica soot preform (¶ [0115]), and that both Adigrat ‘403 (¶ [0115]) and Harper ‘405 (column 1, lines 24-25, 37-38, and 42-45) suggests preforms having pre-consolidation densities in a similar range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adigrat ‘403 by making the bulk density of the consolidated preform greater than 1.9 g/cm3 for the benefit of producing a fully densified body, as suggested by Harper ‘405.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741